Citation Nr: 1742934	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-21 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to March 6, 2017, and in excess of 20 percent thereafter, for scoliosis, lumbar strain.

2.  Entitlement to an initial compensable rating for patellofemoral syndrome, right knee.

3.  Entitlement to an initial compensable rating for patellofemoral syndrome, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2006 and from November 2006 to February 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which established service connection for scoliosis, lumbar strain (rated as 10 percent disabling) and bilateral knee patellofemoral syndrome (each knee rated as noncompensable).  The Veteran appealed the assigned ratings for these disabilities in a September 2010 notice of disagreement.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in September 2016.  A transcript of that hearing is of record.

The Board previously considered this matter in January 2017, when it remanded for additional development.  Thereafter, a March 2017 rating decision granted a higher rating of 20 percent for scoliosis, lumbar spine, from March 6, 2017, forward.  This was not a full grant of the benefit sought.  Therefore, the appeal continues.



FINDINGS OF FACT

1.  For the period prior to March 6, 2017, the weight of the evidence shows forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees, with no evidence of additional range of motion or functional loss due to pain; there is no objective evidence of muscle spasm or guarding severe enough to result in an abnormal gain or abnormal spinal contour.

2.  For the period since March 6, 2017, the weight of the evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees, with no indication of favorable ankylosis of the entire thoracolumbar spine.  

3.  For the period prior to March 6, 2017, the weight of the evidence shows range of motion for the Veteran's service-connected right knee disability within normal levels, with no painful motion; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.

4.  For the period since March 6, 2017, the weight of the evidence shows that the Veteran's service-connected right knee disability has been manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 
0 degrees; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.

5.  For the period prior to March 6, 2017,  the weight of the evidence shows range of motion for the Veteran's service-connected left knee disability within normal levels, with no painful motion; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.

6.  For the period since March 6, 2017, the weight of the evidence shows that the Veteran's service-connected left knee disability has been manifested by pain and painful motion, but with flexion to greater than 45 degrees and extension to 
0 degrees; there is no instability, meniscal impairment, ankylosis, impairment of tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  For the period prior to March 6, 2017, the criteria for an initial rating in excess of 10 percent for scoliosis, lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

2.  For the period since March 6, 2017, the criteria for rating in excess of 20 percent for scoliosis, lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2016); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

3.  For the period prior to March 6, 2017, the criteria for an initial compensable rating for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256 to 5263 (2016).

4.  For the period since March 6, 2017, the criteria for a higher rating of 10 percent for right knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256 to 5263.

5.  For the period prior to March 6, 2017, the criteria for an initial compensable rating for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256 to 5263.

6.  For the period since March 6, 2017, the criteria for a higher rating of 10 percent for left knee patellofemoral syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5256 to 5263.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

No further notice is required regarding the downstream issues of higher initial ratings for the lumbar spine and bilateral knees as they stem from the grant of service connection, and no prejudice has been alleged.  Additionally, VA provided VA examinations in December 2009, May 2015, May 2016, and March 2017.  As such, the Board will proceed to the merits.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Lumbar Spine

The Veteran's service-connected lumbar spine disability (characterized as scoliosis, lumbar strain) is currently rated as 10 percent disabling prior to March 6, 2017, and as 20 percent disabling thereafter, under 38 C.F.R. § 4.71a, DC 5237.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 
10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 
80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

A December 2009 VA examination shows a diagnosis of scoliosis, lumbar strain.  X-rays revealed mild thoracolumbar dextroscoliosis and rightward pelvic tilt with no additional radiographic abnormality.  The Veteran reported pain (constant, exacerbated by physical activity), stiffness and fatigue associated with her spinal condition.  She denied spasms, decreased motion, paresthesia, and numbness.  During flare-ups, she experienced functional impairment described as difficulty with weight-bearing activities.  Treatment included physical therapy and chiropractic.  The Veteran denied any incapacitating episodes over the last 
12 months.  She reported additional functional impairment in the form of difficulty with prolonged sitting.  Physical examination revealed no evidence of radiating pain or muscle spasm.  There was tenderness in the right sacroiliac region.  Spinal contour was preserved.  There was no guarding of movement.  The examination revealed no weakness.  Forward flexion was up to 90 degrees; the combined range of motion for the thoracolumbar spine was 220 degrees.  There was no additional functional limitation after repetitive-use testing.  Pain was identified as having the major functional impact.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In an April 2011 statement, the Veteran indicated that her lumbar disability had worsened.  She reported constant pain at a level of 8.5/10, with spasms and numbness in her feet and right arm.

A May 2011 VA general examination shows that the Veteran reported avoiding lifting more than 50 pounds due to her low back pain.

Private treatment records (received February 18, 2015) show that the Veteran underwent physical therapy for her back from August 2014 to February 2015.  The initial treatment note shows complaints of thoracic and lumbar pain, which radiates bilateral into the buttock region.  Right side was more painful than left.  The Veteran denied numbness or tingling into her lower extremities.  She reported a history of physical therapy in January 2014 with some success, but pain had returned to prior severity.  On physical examination, there was a negative finding for significant postural abnormalities or gait deviations/abnormalities.  Range of motion was recorded as flexion 80 percent, extension 70 percent with pain, lateral flexion within normal level bilaterally, and rotation 75 percent bilaterally.  

A May 2015 VA examination shows that the Veteran denied flare-ups.  Forward flexion was up to 90 degrees or greater.  Combined range of motion was 240 degrees, with no objective evidence of painful motion or additional range of motion limitation following repetitive-use testing.  The examination report shows negative findings for localized tenderness or pain on palpation, guarding or muscle spasms, and radicular pain.  There were no reports of incapacitating episodes.  The examiner noted that the Veteran's back disability did not impact her ability to work.

A May 2016 VA examination shows a diagnosis of thoracic strain with degenerative joint disease.  The Veteran reported back pain at a level of 10/10 when she goes to bed.  She reported that, during the day, she periodically got up from her desk to move and stretch her back.  The Veteran denied flare-ups or any functional loss or impairment.  Range of motion was normal, with no pain noted with motion or weight-bearing.  There was no additional loss of function or range of motion after repetitive-use testing.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limited functional ability with repetitive use over time.  As noted by the examiner, the Veteran did not have guarding or muscle spasm, radicular pain, or ankylosis, and she had normal gait.  Functional impact was described as needing to take periodic breaks from desk work.

Private treatment records (received August 17, 2016) show that the Veteran again sought physical therapy for her back pain in May 2016.  On initial examination, range of motion was recorded as follows: forward bending, hand reaches to ankle; backward bending, greater than normal; right rotation 100%; left rotation 75%; and bilateral side bending, reach to lateral joint line.  There was pain on flexion, extension, and left rotation.  

At the September 2016 Board hearing, the Veteran stated that the May 2016 VA examination report did not reflect her reports of daily back spasms, pain when bending over, and difficulties lifting objects weighing more than 10 pounds.  She also reported right leg numbness.  

Private treatment records (received March 3, 2016) show that the Veteran continued to receive physical therapy.  Range of motion findings were identical to findings from private treatment records received August 17, 2016.

A March 2017 VA examination shows a diagnosis of thoracic and lumbosacral strain without evidence of left or right lumbosacral radiculopathy.  The Veteran reported pain and occasional spasms.  On physical examination, the Veteran had normal gait.  Forward flexion was up to 80 degrees, with pain in the right periscapular paraspinals beginning at 65 degrees.  Combined range of motion was 230 degrees.  There was a negative finding of pain with weight bearing.  There was tenderness on palpation of the left L5-S1 paraspinals and right periscapular paraspinals, as well as the sacroiliac joint, bilaterally.  There was no additional loss of function or range of motion after repetitive-use testing or due to pain, weakness, fatigability, or incoordination with repeated use over time.  The Veteran did not report flare-ups.  She had guarding that resulted in abnormal gait or abnormal spine contour, described as intermittent decreased lordosis.  She did not have radicular pain or ankylosis.   Functional impairment was described as an inability to do repeated heavy lifting, needing to stand and stretch on an hourly basis, and needing ergonomic chair for lumbar support.  

Based on the above, the Board finds that a rating in excess of 10 percent is not warranted prior to March 6, 2017.  The relevant evidence consistently shows forward flexion of the thoracolumbar spine greater than 60 degrees and a combined range of motion of the thoracolumbar spine greater than 120 degrees.  The Veteran has reported pain and stiffness, but there is no indication that these result in additional range of motion or functional loss.  While the Veteran, at her September 2016 Board hearing, reported that she had experienced daily spams, there is no objective indication that these resulted in an abnormal gain or abnormal spinal contour prior to March 6, 2017.

Similarly, for the period since March 6, 2017, the Board finds that a rating in excess of 20 percent is not warranted.  The relevant evidence shows forward flexion of the thoracolumbar spine greater than 30 degrees (to include consideration of DeLuca factors), with no indication of favorable ankylosis of the entire thoracolumbar spine.  

The Board acknowledges that the Veteran's lumbar spine disability limits her capacity to lift heavy object or sit continuously for prolonged periods of time.  The Board finds that these limitations are associated with the Veteran's limited range of motion, along with her back pain.  As such, they are adequately compensated by the currently assigned rating for each period.  Similarly, there is no diagnosis of intervertebral disc syndrome, which precludes a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5242-5243.

The Board has also considered entitlement to separate evaluations for objective neurologic abnormalities, as outlined by Note (1) of the General Rating for Diseases and Injuries of the Spine.  The Board acknowledges that the Veteran has reported numbness in her legs at different points during the appeal period.  However, the medical evidence consistently shows negative findings for radicular pain or any other neurological symptom.  In the absence of evidence showing that the Veteran has neurologic symptoms related to her service-connected lumbar spine disability, the Board finds that separate rating for neurological abnormalities is not warranted.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the ratings already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not warranted beyond what has already been established.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

In sum, the weight of the evidence is against a rating in excess of 10 percent prior to March 6, 2017, and in excess of 20percent thereafter, for the Veteran's service-connected lumbar spine disability.  

B.  Knees

The Veteran's knees are service-connected for patellofemoral syndrome, bilaterally.  Each knee is currently rated as noncompensable under 38 C.F.R. § 4.71a, DC 5257.  It was previously rated under DC 5299-5261.

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees.  To warrant a rating of 10 percent, flexion of the leg must be limited to 45 degrees.  Higher ratings of 20 to 30 percent are available for more limited degrees of flexion.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable rating will be assigned for limitation of extension to 5 degrees.  To warrant a rating of 10 percent under this code, extension must be limited to 10 degrees.  Higher ratings of 20 to 50 percent are available for more limited degrees of extension.  38 C.F.R. § 4.71a, DC 5261. 

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria.  The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Separate ratings may be assigned for compensable limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss.  VAOGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004). 

Alternatively, where limitation of motion is not compensable under DC 5260 or 5621, a minimum compensable rating may be granted for arthritis under § 4.59, if it is productive of actually painful motion due to unstable or malaligned joints due to healed injury.  VAOGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  Further, whether or not arthritis is present, painful motion should be considered to determine whether a separate or higher rating is warranted under 38 C.F.R. § 4.59, which provides that the Rating Schedule is meant to allow for at least the minimum compensable rating for the joint to recognize actually painful, unstable or malaligned joints, due to healed injury.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate ratings may be assigned for arthritis under DC 5003 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997); see also 38 C.F.R. § 4.14. 

Under DC 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to determine the appropriate rating.  38 C.F.R. § 4.6.  Consideration of pain or other factors under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 because it is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Turning to the evidence of record, a December 2009 VA examination shows a diagnosis of bilateral patellofemoral syndrome.  X-rays were negative.  The Veteran reported weakness, locking, tenderness, and pain.  She denied stiffness, swelling, heat, redness, giving way, lack of endurance, fatigability, deformity, drainage, effusion, subluxation, and dislocation.  She reported flare-ups as often as three times per week, each time lasting one day, precipitated by physical activity.  She described severity level as 7/10.  She reported functional impairment in the form of difficulty with weight-bearing activities.  Physical examination revealed tenderness on both knees, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, drainage, locking pain, genu recurvatum, or crepitus.  The examiner indicated that there was no subluxation.  Range of motion for both knees was within normal levels, including after repetitive use testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Stability testing was within normal levels for both knees.  Functional impairment was described as decreased weight-bearing and lifting ability.

A May 2011 VA general examination shows that the Veteran reported not running due to her knees.  She could stand for 15 minutes, after which she felt knee pain.

A May 2015 VA examination shows that the Veteran reported pain with climbing stairs and prolonged running activities, with no current treatment.  Range of motion for both knees was within normal levels, with no evidence of pain or crepitus, including after repetitive use testing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran did not report flare-ups.  Muscle strength was normal (5/5).  There was no ankylosis.  Joint stability testing was normal.  No functional impairment was noted.  The examiner noted that the Veteran was asymptomatic at the examination.

A May 2016 VA examination shows that the Veteran reported bilateral knee pain at 10/10 level, which recedes to 0/10 with nightly medication.  Exercise aggravates pain.  She reported running one mile or doing leg weight-training about twice per week.  As noted by the examiner, MRIs from 2010 showed meniscus strains without definitive tear.  Range of motion was normal with no pain or crepitus, including after repetitive-use testing, for both knees.  There was no evidence of pain with weight bearing.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Muscle strength was normal.  There was no ankylosis.  Joint stability testing was normal.  A history of recurrent effusion was noted (based on a November 2010 MRI and October 2014 X-rays), but contemporaneous X-rays did not show effusion in either knee.  As noted by the examiner, the Veteran was able to do a deep squat and rise easily from that position.  She did not use assistive devices.  The knees did not impact the Veteran's ability to perform occupational tasks.

At the September 2016 Board hearing, the Veteran stated that the May 2016 
VA examination report did not reflect her reports of her knees locking up, giving up, or popping up.  She also reported use of a knee brace.  

A March 2017 VA examination shows that the Veteran reported pain to the side of, and below, the kneecap, with swelling about five times per month.  She also reported occasional popping.  She denied catching or locking.  She indicated that pain is worse in the right knee than in the left.  On physical examination, the Veteran had pain with weight-bearing at 90 degrees flexion.  This caused functional loss in the form of difficult and painful squatting.  The Veteran did not report flare-ups.  With regard to functional impairment, she stated that she avoids running and jumping due to her knees, she limits her overall exertion (gaining weight as a result), and she cannot do squat.  Range of motion for the right knee was flexion up to 135 degrees (normal: 140 degrees), with no pain or crepitus.  There was also no pain on passive range of motion or at rest.  There was, however, tenderness under medial patella, bilaterally.  Range of motion for the left knee was normal.  There was no additional functional loss or range of motion after three repetitions.  However, pain resulted in limited flexion with repeated used overtime, described as follows: up to 125 degrees for the right knee, up to 130 degrees for the left knee.  Muscle strength was normal.  There was no ankylosis.  Joint stability testing was normal.  A history of effusion was noted, described as bilateral deep infrapatellar bursal fluid.  The Veteran also had shin splints but these did not affect the range of motion of the knee.  The examiner also noted minimal evidence of focal early meniscal degeneration on the right knee, none on the left, based on MRI.  The examiner, however, indicated that arthritis was not documented.  Use of assistive devices was not noted.  Functional impairment was described as no repeated stair climbing or heavy lifting from the ground.

Based on the above, the Board finds that a higher rating of 10 percent is warranted for each knee, but only from March 6, 2017 (date of the VA examination), forward.  

Prior to March 6, 2017, the weight of the evidence is against a compensable rating.  To warrant a compensable rating under DC 5260, the disability must be manifested by leg flexion limited to 45 degrees or less.  Here, the evidence shows range of motion within knee flexion within normal levels, bilaterally, prior to March 6, 2017.  There is no objective confirmation of painful motion or of any limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing or that any flare-ups resulted in any further limitation of motion and/or functional loss prior to March 6, 2017.

From March 6, 2017, forward, the evidence shows that pain resulted in limited flexion with repeated use over time.  .  This warrants a 10 percent rating, the minimum compensable, for each knee under 38 C.F.R. § 4.59.  The evidence, however, does not support a rating in excess of 10 percent.  To warrant a 20 percent rating under DC 5260, the disability must be manifested by leg flexion limited to 
30 degrees or less.  Here, however, the evidence shows limitation of flexion of up to 125 degrees for the right knee and130 degrees for the left, due to pain, and flexion of up to 90 degrees due to pain with weight-bearing.  

Separate ratings are not warranted under DC 5261, as there is no indication that the Veteran bilateral knee disability results in limited knee extension.

The Board acknowledges the Veteran's report of her knees locking up and giving up.  The medical evidence, however, fails to corroborate the Veteran's statement.  Rather, all VA examinations show normal knee stability, with no history or signs of instability or subluxation.  These objective findings as described by training medical professional are more probative and given more weight than the Veteran's report of instability.  The Board finds the competent medical evidence contradicts the Veteran's assertion of instability.  As such, the Board currently finds that a separate rating for knee instability is not warranted.

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the service-connected bilateral knee disability.  

In sum, a rating of 10 percent is warranted for each knee from March 6, 2017, forward, but not earlier.  From that date forward, the Veteran's knee symptoms, specifically, her joint pain on motion and associated functional limitations, meet the criteria for separate ratings of 10 percent, based on painful motion.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  The benefit of the doubt has been applied where appropriate.



	(CONTINUED ON NEXT PAGE)


ORDER

For the period prior to March 6, 2017, an initial rating in excess of 10 percent for scoliosis, lumbar strain, is denied.

For the period since March 6, 2017, a rating in excess of 20 percent for scoliosis, lumbar strain, is denied.

For the period prior to March 6, 2017, an initial compensable rating for patellofemoral syndrome, right knee, is denied.

For the period since March 6, 2017, a higher rating of 10 percent for patellofemoral syndrome, right knee, is granted.

For the period prior to March 6, 2017, an initial compensable rating for patellofemoral syndrome, left knee, is denied.

For the period since March 6, 2017, a higher rating of 10 percent for patellofemoral syndrome, left knee, is granted.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


